Exhibit 10.3

AMENDED & RESTATED

EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), originally
executed on April 11, 2013, amended on March 30, 2016 and now further amended
and restated effective December 21, 2017 (the “Effective Date”) among Trinseo US
Holding, Inc. (formerly, Styron US Holding, Inc.), a Delaware corporation (the
“Company”), Trinseo S.A., a public limited liability company ( société anonyme )
organized under the laws of the Grand Duchy of Luxembourg (“Parent”), and
Christopher D. Pappas (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to continue the employment of the Executive as the
Chief Executive Officer of the Company and to pay all of the Executive’s
compensation other than certain equity awards described in this Agreement; and

WHEREAS, Parent desires the Executive to continue to be its Chief Executive
Officer, to grant the Executive certain equity awards described in this
Agreement and to guarantee the cash compensation of the Executive payable by the
Company hereunder; and

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.         POSITION AND DUTIES.

(a)        During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the Chief Executive Officer of the Company and Parent.
In this capacity, the Executive shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may reasonably be assigned to the
Executive that are not inconsistent with the Executive’s position as Chief
Executive Officer of the Company. The Executive shall serve as a member of the
Board of Managers (or similar governing body) of Parent (the “Board”) and of the
Board of Directors of the Company. The Executive’s primary place of employment
with the Company shall be in Pittsburgh, Pennsylvania,  provided that the
Executive understands and agrees that the Executive will be required to travel
frequently for business purposes. The Executive shall report directly to the
Board.

(b)        During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company, provided that the foregoing

 

 





--------------------------------------------------------------------------------

 



shall not prevent the Executive from (i) serving on the boards of directors of
non-profit organizations and, with the prior written approval of the Board,
other for profit companies;provided that the Executive shall be permitted to
serve on the board of directors of FirstEnergy Corp. and Univar LLC, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s passive personal
investments so long as such activities in the aggregate do not violate Section
10 hereof, interfere or conflict with the Executive’s duties hereunder or create
a business or fiduciary conflict.

2.         EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant
to the terms of this Agreement, and the Executive agrees to be so employed,
commencing on the Effective Date and ending on the date that the Executive's
employment is terminated in accordance with Section 7 or 8 hereof. The period of
time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.”

3.         BASE SALARY. The Company agrees to pay the Executive the following
base salary: $1,150,000 for calendar year 2017, $1,200,000 for calendar year
2018, in each case, effective January 1st of the respective calendar year and
payable in accordance with the regular payroll practices of the Company, but not
less frequently than monthly. The base salary as determined herein and adjusted
from time to time shall constitute “Base Salary” for purposes of this Agreement.

4.         ANNUAL BONUS.

(a)        During the Employment Term, the Executive shall be eligible for an
annual cash performance bonus (an “Annual Bonus”) in respect of each calendar
year that ends during the Employment Term, to the extent earned based on
performance against objective performance criteria. The performance criteria for
any particular calendar year shall be determined in good faith by the Board,
after consultation with the Executive, no later than ninety (90) days after the
commencement of such calendar year. The Executive’s targeted Annual Bonus for a
calendar year shall equal 150% of the Executive’s Base Salary for such calendar
year (the “Target Bonus”) if target levels of performance for such year are
achieved, with greater or lesser amounts (including zero) paid for performance
above and below target (such greater and lesser amounts to be determined by a
formula established by the Board for such year when it establishes the targets
and performance criteria for such year). The Executive’s Target Bonus shall be
subject to annual review by the Board (or a committee thereof) during the first
ninety (90) days of each calendar year, and the Target Bonus for such calendar
year may be increased above, but not decreased below, the levels for the
preceding calendar year, by the Board.

(b)        The Executive’s Annual Bonus for a calendar year shall be determined
by the Board after the end of the applicable calendar year based on the level of
achievement of the applicable performance criteria, and shall be paid to the
Executive in the calendar year following the calendar year to which such Annual
Bonus relates at the same time annual bonuses are paid to other senior
executives of the Company, subject to continued employment at the time of
payment (except as otherwise provided in Section 8 hereof).

5.         EQUITY AWARD. The Company shall grant to the Executive incentive
equity awards in calendar year 2018 as herein defined and for subsequent
calendar years as may be





2

--------------------------------------------------------------------------------

 



determined and adjusted from time to time, (the “Incentive Equity Awards”), with
grant date fair value equal to 480% of Base Salary for calendar year 2018, in
each case, in the same form and subject to the same vesting terms and conditions
as incentive equity awards granted to similarly situated senior executives of
the Company; provided that the definition of “Retirement” applicable to the
outstanding Incentive Equity Awards shall mean (i) a termination of Employment
by the Company without Cause, (ii) a termination of Employment by the Executive
with Good Reason, or (iii) any termination of Employment after December 31,
2018.

6.         EMPLOYEE BENEFITS.

(a)        BENEFIT PLANS. During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plan that the Company, Parent or
any of their direct or indirectly controlled subsidiaries (each an “Affiliate”)
has adopted or may adopt, maintain or contribute to and which benefit any of the
senior executives of the Company, Parent or any Affiliate, on a basis no less
favorable than that applicable to any such senior executives, subject to
satisfying the applicable eligibility requirements, except to the extent such
plans are duplicative of the benefits otherwise provided hereunder. The
Executive’s participation in any such employee benefit plan shall be subject to
the terms of the applicable plan documents and generally applicable Company
policies. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan at any time, if and to the extent allowed pursuant to the
terms of such plan, provided that any such amendment may have no more adverse
effect on the Executive than on any other participant in such plan. The Company
may provide perquisites to the Executive at the discretion of the Board.

(b)        VACATIONS. During the Employment Term, the Executive shall be
entitled to paid vacation in accordance with the Company’s policy on accrual and
use applicable to employees as in effect from time to time based; provided that
the Executive’s vacation accrual shall be calculated as if the Executive had
thirty (30) years of employment with the Company.

(c)        RETIREMENT BENEFITS. The Company shall provide the Executive with a
retirement benefit in accordance with Exhibit B attached hereto (the “Retirement
Benefit”). For purposes of determining the Executive’s retirement benefit on the
Effective Date, the Executive shall be treated as having thirty (30) Years of
Service Credit with the Company. For the sake of clarity, in no event shall the
Executive receive more than an aggregate of thirty (30) Years of Service Credit
with the Company, including in connection with a Change in Control.

(d)        BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

(e)        LEGAL FEES. Upon presentation of an invoice therefor, the Company
shall pay or reimburse the Executive’s reasonable counsel fees incurred in
connection with the negotiation and documentation of this Agreement and the
other documents ancillary thereto.





3

--------------------------------------------------------------------------------

 



7.         TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)        DISABILITY. Upon ten (10) days’ prior written notice by the Company
to the Executive of termination due to Disability. For purposes of this
Agreement, “Disability” shall be defined as the inability of the Executive to
have performed the Executive’s material duties hereunder due to a physical or
mental injury, infirmity or incapacity, which inability shall continue for one
hundred and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Board in its reasonable discretion. The Executive shall cooperate in all
respects with the Company if a question arises as to whether the Executive has
become disabled (including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss the Executive’s condition with the Company).

(b)        DEATH. Automatically upon the date of death of the Executive.

(c)        CAUSE. Immediately upon written notice by the Company to the
Executive of a termination for Cause. “Cause” shall mean the Executive’s (i)
continued failure to follow the lawful directives of the Board after written
notice from the Board and a period of no less than thirty (30) days to cure such
failure; (ii) willful misconduct or gross negligence in the performance of the
Executive’s duties; (iii) conviction of, or pleading of guilty or nolo
contendere to, a felony; (iv) material violation of a material Company policy
that is not cured within fifteen (15) days of written notice from the Board; (v)
performance of any material act of theft, embezzlement, fraud or
misappropriation of or in respect of the Company’s property; (vi) continued
failure to cooperate in any audit or investigation of financial or business
practices of the Company after written request for cooperation from the Board
and a period of no less than ten (10) days to cure such failure; or (vii) breach
of any of the restrictive covenants set forth in Section 10 hereof or in any
other written agreement between the Executive and the Company and/or its
affiliates that causes material and demonstrable harm to the Company and that is
not cured within fifteen (15) days of written notice from the Board (a “Material
Covenant Violation”).

For purposes of this Section 7(c), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board or the board of directors of the Company or (B) the
advice of counsel for the Company or Parent shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board (excluding the
Executive, if the Executive is a member of the Board) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel for
the Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in one or
more of clauses (i) through (vii) of the preceding paragraph, and specifying the
particulars thereof in detail.





4

--------------------------------------------------------------------------------

 



(d)        WITHOUT CAUSE. Upon written notice by the Company to the Executive of
an involuntary termination without Cause (other than for death or Disability).
For an involuntary termination of employment without Cause prior to January 1,
2019 (but not within the two (2) year period commencing upon a Change in
Control), the Company shall provide written notice of at least four (4) months.
For an involuntary termination of employment without Cause on or after January
1, 2019 (but not within the two (2) year period commencing upon a Change in
Control), the Company shall provide written notice of at least two (2) months.

(e)        GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) other than following the receipt of the Company's written
notice pursuant to Section 7(d), the material diminution in the Executive’s
position, duties or authorities or assignment of duties materially inconsistent
with the Executive’s position with Parent, including but not limited to the
Executive ceasing to be the sole Chief Executive Officer of Parent, and a member
of the Board; (ii) the relocation of the Company’s primary offices in Berwyn,
Pennsylvania by more than thirty-five (35) miles from its current location;
(iii) a reduction in Base Salary or Target Bonus; or (iv) the Company’s material
breach of this Agreement. The Executive shall provide the Company with a written
notice detailing the specific circumstances alleged to constitute Good Reason
within ninety (90) days after the Executive first gains actual knowledge of the
occurrence of such circumstances, and actually terminate employment within
thirty (30) days following the expiration of the Company’s thirty (30)-day
correction period described above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Executive. For avoidance
of doubt, succession planning or successor candidate evaluation by the Company,
shall not, by itself, constitute Good Reason.

(f)        WITHOUT GOOD REASON. Upon written notice by the Executive to the
Company of a voluntary termination of employment without Good Reason (which the
Company may, in its sole discretion, make effective earlier than the expiration
of the notice period). In such event, the last day of employment as provided in
the notice period, or an earlier date at the Company’s option, shall be the
Executive’s termination date for all purposes of this Agreement, including
without limitation, the termination date for determining termination benefits
pursuant to Section 8 hereof. The Company’s election to accelerate the
Executive’s termination date shall not be considered a termination by the
Company without Cause or constitute Good Reason hereunder. In addition, the
Company may transition Executive’s duties and responsibilities to others during
the notice period and such diminution of duties and responsibilities shall not
constitute Good Reason as provided for herein.

8.         CONSEQUENCES OF TERMINATION.

(a)        DEATH. In the event that the Executive’s employment and the
Employment Term ends on account of the Executive’s death, the Executive’s estate
shall be entitled to the following (with the amounts due under Sections 8(a)(i)
through 8(a)(v) hereof to be paid, unless otherwise provided below, within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):





5

--------------------------------------------------------------------------------

 



(i)         any unpaid Base Salary through the date of termination;

(ii)       any Annual Bonus earned but unpaid with respect to the calendar year
ending on or preceding the date of termination;

(iii)      an amount equal to the pro-rata portion of the Executive’s Target
Bonus for the calendar year of termination (determined by multiplying the Target
Bonus for the year of termination by a fraction, the numerator of which is the
number of days during the calendar year of termination that the Executive is
employed by the Company and the denominator of which is 365); provided that to
the extent that the payment of such amount constitutes  “nonqualified deferred
compensation” for purposes of “Code Section 409A” (as defined in Section 24
hereof), such payment shall be made on the sixtieth (60th) day following such
termination;

(iv)       reimbursement for any unreimbursed business expenses incurred through
the date of termination;

(v)        payment in respect of any accrued but unused vacation time in
accordance with Company policy;

(vi)       subject to Section 6(c), the Retirement Benefit; and

(vii)     all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(vii) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b)        DISABILITY. In the event that the Executive’s employment and/or
Employment Term ends on account of the Executive’s Disability, the Company shall
pay or provide the Executive with the Accrued Benefits.

(c)        TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s
employment is terminated (x) by the Company for Cause, or (y) by the Executive
without Good Reason, the Company shall pay to the Executive the Accrued
Benefits; provided that, in the event of a termination for Cause, the Executive
shall not be entitled to the benefits described in Sections 8(a)(ii) and
8(a)(iii); and provided further that, in the event of a resignation by the
Executive without Good Reason, the Executive shall not be entitled to the
benefits described in Section 8(a)(iii).

(d)        TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.

(1)        Termination of Employment Prior to January 1, 2019:  If the
Executive’s employment by the Company is terminated (W) by the Company other
than for Cause (and, for the sake of clarity, other than due to the Executive’s
death or Disability),  pursuant to Section 7(d) hereof, the Company shall pay or
provide the Executive with the benefits specified in Section 8(d)(1)(i),  (ii)
 and (iii) below, subject to the provisions of Section 24 hereof, or (X) by the
Company other than for Cause (and, for the sake of clarity, other than due to
the Executive’s death or Disability) but without four months notice, pursuant to
Section 7(d) hereof, the Company shall pay or provide the Executive the benefits
specified in Section 8(d)(1)(i) and (iii) above and the benefits described in





6

--------------------------------------------------------------------------------

 



in Section 8(d)(1)(ii) but with the Severance Amount equal to the Executive’s
Base Salary and Target Bonus for the year of termination subject to the
provisions of Section 24 hereof.

(i)         the Accrued Benefits;

(ii)       subject to the Executive’s not engaging in a Material Covenant
Violation or a material breach of Section 11 hereof that is not cured within
fifteen (15) days of written notice from the Board (a “Material Cooperation
Violation”), the Executive shall be entitled to an amount equal to the
Executive’s Base Salary from the Executive’s date of termination through
December 31, 2018, and Target Bonus for the year of termination (the “Severance
Amount”), paid in equal monthly installments for a period of twelve (12) months
following such termination; provided that to the extent that the payment of any
amount constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A, any such payment scheduled to occur during the first sixty (60)
days following the termination of employment shall not be paid until the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto; and

(iii)      subject to (A) the Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Executive’s continued copayment of premiums at the
same level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), (C) the Executive’s not engaging in a
Material Covenant Violation or a Material Cooperation Violation, and (D) the
Company not being subject to material tax or other penalties, continued
participation in the Company’s group health plan (to the extent permitted under
applicable law) which covers the Executive (and the Executive’s eligible
dependents) for a period twelve (12) months following the Executive’s date of
termination, at the Company’s expense, provided that if the Company’s group
health plan is self-insured, the Company will report to the appropriate tax
authorities taxable income to the Executive equal to the portion of the deemed
cost of such participation (based on applicable COBRA rates) not paid by the
Executive; and provided, further, that in the event that the Executive obtains
other employment that offers group health benefits, such continuation of
coverage by the Company under this Section 8(d)(1)(iii) shall immediately cease.

(2)        Termination of Employment Prior to January 1, 2019:  If the
Executive’s employment by the Company is terminated by the Executive for Good
Reason, the Company shall pay or provide the Executive the benefits specified in
Section 8(d)(1)(i) and (iii) above and the benefits described in in Section
8(d)(1)(ii) but with the Severance Amount equal to two (2) multiplied by the sum
of Executive’s Base Salary and Target Bonus subject to the provisions of Section
24 hereof.

(3)        Termination of Employment on or After January 1, 2019:  If the
Executive’s employment by the Company is terminated (Y) by the Company other
than for Cause (and, for the sake of clarity, other than due to the Executive’s
death or Disability), pursuant to Section 7(d) hereof, the Company shall pay or
provide the Executive the benefits specified in Section 8(d)(1)(i) and (iii)
above and the Executive shall not be entitled to the benefits described in
Section 8(d)(1)(ii) above, or (Z) by the Company other than for Cause (and, for
the sake of clarity, other than due to the Executive’s death or Disability) but
without two months notice, or by the Executive





7

--------------------------------------------------------------------------------

 



for Good Reason, the Company shall pay or provide the Executive the benefits
specified in Section 8(d)(1) (i) and (iii) above and the benefits described in
Section 8(d)(1)(ii) but with the Severance Amount equal to the sum of the
Executive’s Base Salary, and Target Bonus for the year of termination paid in
twelve equal monthly installments, subject to the provisions of Section 24
hereof.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e)        CHANGE IN CONTROL.

(i)         This Section 8(e) shall apply if the Executive’s employment by the
Company is terminated (x) by the Company other than for Cause pursuant to
Section 7(d) hereof, or (y) by the Executive for Good Reason, in either case,
during the Employment Term and the two (2)-year period commencing upon a Change
in Control. Subject to the Executive’s not engaging in a Material Covenant
Violation or a Material Cooperation Violation, upon a termination described in
the preceding sentence, the Executive shall receive the benefits set forth in
Section 8(d)(1)(i), (ii) and (iii), except that in lieu of receiving the
Severance Amount, as applicable, in installments as contemplated under Section
8(d)(1)(ii), or as modified in Section 8(d)(2) or Section 8(d)(3) hereof, the
Executive shall receive a lump sum payment equal to the applicable Severance
Amount, on the date of such termination; provided that to the extent that the
payment of the applicable amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, such payment shall be made on
the sixtieth (60th) day following such termination.

(ii)       For purposes of this Agreement, the term “Change in Control” shall
mean the consummation of the first transaction following the Effective Date,
whether in a single transaction or in a series of related transactions, in which
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (a “Group”), (A)
acquires (whether by merger, consolidation, or transfer or issuance of equity
interests or otherwise) equity interests of Parent (or any surviving or
resulting entity) representing more than fifty percent (50%) of the outstanding
voting securities or economic value of Parent (or any surviving or resulting
entity), or (B) acquires assets constituting all or substantially all (more than
eighty percent (80%)) of the assets of Parent and its subsidiaries (as
determined on a consolidated basis).

(f)        CODE SECTION 280G. To the extent that any amount or benefit that may
be paid or otherwise provided to or in respect of the Executive by the Company
or any affiliated company, whether pursuant to this Agreement or otherwise,
exceeds the limitations of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) such that an excise tax would be imposed under Section 4999
of the Code, the provisions of Exhibit C attached hereto shall be applicable.

(g)        OTHER OBLIGATIONS. Upon any termination of the Executive’s employment
with the Company, the Executive shall promptly resign from the Board (following
a request by the Company) and shall promptly resign from any other position as
an officer, director or fiduciary of the Company, Parent and any Affiliate.





8

--------------------------------------------------------------------------------

 



9.         RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits (other than the amount described in Section 8(a)(iii) hereof)
shall only be payable if the Executive delivers to the Company and does not
revoke a general release of claims in favor of the Company in substantially the
form of Exhibit D attached hereto. Such release shall be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, nor
shall the amount of any payment hereunder be reduced by any compensation earned
by the Executive as a result of employment by a subsequent employer (except as
provided in Section 8(d)(1)(iii) hereof). The Company’s obligations to pay the
Executive amounts hereunder shall not be subject to set-off, counterclaim or
recoupment of amounts owed by the Executive to the Company or any of its
affiliates.

10.       RESTRICTIVE COVENANTS.

(a)        CONFIDENTIALITY. During the course of the Executive’s employment with
the Company and its Affiliates, the Executive will learn confidential
information regarding Parent and its Affiliates (the “Parent Group”). The
Executive agrees that the Executive shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the Parent
Group, either during the period of the Executive’s employment or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Parent Group, or received from third parties subject to a duty on the Parent
Group’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes, in each case which shall have been obtained
by the Executive during the Executive’s employment by the Parent Group. The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information). The terms
and conditions of this Agreement shall remain strictly confidential, and the
Executive hereby agrees not to disclose the terms and conditions hereof to any
person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on the Executive’s conduct imposed by
the provisions of this Section 10 who, in each case, shall be instructed by the
Executive to keep such information confidential.

(b)        NONCOMPETITION. The Executive acknowledges that the Executive
performs services of a unique nature for the Parent Group that are
irreplaceable, and that the Executive’s performance of such services to a
competing business will result in irreparable harm to the Parent Group.
Accordingly, during the Executive’s employment hereunder and for a period of two
(2) years thereafter, the Executive agrees that the Executive will not, directly
or indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person,





9

--------------------------------------------------------------------------------

 



firm, corporation or other entity, in whatever form, engaged in competition with
any material business of the Parent or any Affiliate or in any other material
business in which the Parent or any Affiliate has taken material steps and has
material plans, on or prior to the date or termination, to be engaged in on or
after such date, in any locale of any country in which the Company or such
Affiliate conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with Parent or any of its Affiliates, so long as
the Executive has no active participation in the business of such corporation.

(c)        NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment
with the Company and for a period of two (2) years thereafter, the Executive
agrees that the Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any customer of Parent or an Affiliate to purchase goods or services then
sold by Parent or any Affiliate from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer, (ii) solicit, aid or induce any employee, representative or
agent of Parent or any Affiliate to leave such employment or retention or, in
the case of employees, to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with Parent or
any Affiliate, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between Parent or any Affiliate and any of their respective vendors, joint
venturers or licensors. An employee, representative or agent shall be deemed
covered by this Section 10(c) while so employed or retained and for a period of
six (6) months thereafter. Notwithstanding the foregoing, the provisions of this
Section 10(c) shall not be violated by general advertising or solicitation not
specifically targeted at Parent or Affiliate-related individuals or entities.

(d)        INVENTIONS. (i) The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments or
works of authorship (“Inventions”), whether patentable or unpatentable, (A) that
relate to the Executive’s work with the Parent Group, made or conceived by the
Executive, solely or jointly with others, during the Employment Term, or (B)
suggested by any work that the Executive performs in connection with the Parent
Group, either while performing the Executive’s duties with the Parent Group or
on the Executive’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent applications are filed thereon. The Executive
will keep full and complete written records (the “Records”), in the manner
prescribed by the Company, of all Inventions, and will promptly disclose all
Inventions completely and in writing to the Company. The Records shall be the
sole and exclusive property of the member of the Parent Group designated by
Parent, and the Executive will surrender them upon the termination of the
Employment Term, or upon the Company’s request. The Executive will assign to the
member of the Parent Group designated by Parent the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in the Executive’s name or
in the name of the member of the Parent Group designated by Parent, applications
for patents and equivalent rights (the “Applications”). The Executive will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and





10

--------------------------------------------------------------------------------

 



perform all acts as may be requested from time to time by the Company with
respect to the Inventions. The Executive will also execute assignments to the
member of the Parent Group designated by Parent of the Applications, and give
the member of the Parent Group designated by Parent and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Parent Group’s benefit, all without additional compensation
to the Executive from the Parent Group.

(ii)       In addition, the Inventions will be deemed Work for Hire, as such
term is defined under the copyright laws of the United States, on behalf of the
Parent Group and the Executive agrees that the member of the Parent Group
designated by Parent will be the sole owner of the Inventions, and all
underlying rights therein, in all media now known or hereinafter devised,
throughout the universe and in perpetuity without any further obligations to the
Executive. If the Inventions, or any portion thereof, are deemed not to be Work
for Hire, the Executive hereby irrevocably conveys, transfers and assigns to the
member of the Parent Group designated by Parent, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Inventions that cannot be assigned in
the manner described herein, the Executive agrees to unconditionally waive the
enforcement of such rights. The Executive hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Parent Group.

(e)        RETURN OF COMPANY PROPERTY. On the date of the Executive’s
termination of employment with the Company for any reason (or at any time prior
thereto at the Company’s request), the Executive shall return all property
belonging to the Company or its Affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).
The Executive may retain the Executive’s rolodex and similar address books
provided that such items only include contact information.

(f)        REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive
gives Parent and the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 10. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates and their trade secrets and confidential information and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will





11

--------------------------------------------------------------------------------

 



not prevent the Executive from obtaining other suitable employment during the
period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that the Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 10, other than in response to an attempt by the Company or an Affiliate
to enforce such covenants against the Executive. It is also agreed that the
Affiliates will have the right to enforce all of the Executive’s obligations to
such Affiliates under this Agreement, including without limitation pursuant to
this Section 10.

(g)        REFORMATION. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(h)        TOLLING. In the event of any violation of the provisions of this
Section 10, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 10 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

(i)         SURVIVAL OF PROVISIONS. The obligations contained in Sections 10 and
11 hereof shall survive the termination of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

11.       COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, the Affiliates and their respective representatives in defense of all
claims that may be made against the Company or the Affiliates, and will assist
the Company and the Affiliates in the prosecution of all claims that may be made
by the Company or the Affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company. The Executive also
agrees to promptly inform the Company (to the extent that the Executive is
legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company or the Affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
Affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating, telephonic, counsel and other expenses incurred by the Executive in
complying with this Section 11.

12.       EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the remedies at law for a breach or threatened breach of any of the
provisions of Section 10 hereof or Section 11 hereof would be inadequate and, in
recognition of





12

--------------------------------------------------------------------------------

 



this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, Parent and/or the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available. In the event of a
Material Covenant Violation or a Material Cooperation Violation by the
Executive, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease.

13.       NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 13 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. Parent shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of Parent,
provided that Parent shall require such successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Parent” shall mean Parent and any successor to all
or substantially all of its business and/or assets, which assumes and agrees to
perform the duties and obligations of Parent under this Agreement by operation
of law or otherwise. In the event of a sale of the Company (or all or
substantially all of its business) to an independent third party in connection
with a transaction that does not constitute a Change in Control, the Company and
the Executive shall assign the Company’s rights and obligations hereunder to
Parent or to a mutually agreed upon direct or indirect subsidiary of Parent, and
the Company shall be released from its obligations hereunder.

14.       NOTICES. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

If to the Company:

1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania  19312

Attention:         Sr. Vice President & Chief Legal Officer

With a copy (which shall not constitute notice hereunder) to:

1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania  19312

Attention:      Sr. Vice President & Chief Human Resources Officer





13

--------------------------------------------------------------------------------

 



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.       SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

16.       SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

17.       COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18.       INDEMNIFICATION. The Company hereby agrees to indemnify the Executive
and hold the Executive harmless to the fullest extent allowable under applicable
law against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney’s fees, and the
advancement of such fees subject to any legally required repayment undertaking),
losses, and damages resulting from the Executive’s performance of the
Executive’s duties and obligations with the Company. This obligation shall
survive the termination of the Executive’s employment with the Company.

19.       LIABILITY INSURANCE. The Company shall cover the Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Company covers its other officers and directors.

20.       GOVERNING LAW. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

21.       DISPUTE RESOLUTION. Each of the parties agrees that any dispute
between the parties shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Executive’s employment by the Company or any
Affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees





14

--------------------------------------------------------------------------------

 



that all claims in respect of any such Proceeding shall be heard and determined
in such Delaware State court or, to the extent permitted by law, in such federal
court, (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that the Executive or the Company may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY
AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER,
OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at the Executive’s or the Company’s address as provided in Section
14 hereof, and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of Delaware. Each party shall be responsible for its own legal fees
incurred in connection with any dispute hereunder.

22.       MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Company with respect to the subject
matter hereof, whether written or oral and, on the Effective Date, supersedes
and terminates the Employment Agreement dated as of June 17, 2010 among the
parties hereto. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

23.       REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents
and warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
duties and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to Parent and the Company entering
into this Agreement, and to the extent that either of such representations is
untrue in any material respect at any time or for any reason, this Agreement
shall be voidable by Parent and the Company such that the parties hereunder
shall be relieved of all of their respective duties and obligations hereunder;
provided that any





15

--------------------------------------------------------------------------------

 



termination of the Executive’s employment resulting from the Company exercising
its rights pursuant to this sentence shall be treated as a termination of
employment by the Executive without Good Reason. If any prior employer of the
Executive, or any affiliate of any such prior employer, challenges the
Executive’s right to enter into this Agreement and to perform all of the
Executive’s obligations hereunder (whether by action against the Executive, the
Company, Parent and/or an Affiliate), the Company, Parent (on behalf of itself
and all Affiliates) and the Executive each agree to use their reasonable best
efforts to defend against such challenge, and the Company further agrees to pay
as incurred (within 10 days following the Company’s receipt of an invoice from
the Executive), at any time from the Effective Date through the Executive’s
remaining lifetime (or, if longer, through the 20th anniversary of the Effective
Date), all legal fees and expenses that the Executive may reasonably incur as a
result of his personal defense of such challenge.

24.       TAX MATTERS.

(a)        WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement or otherwise such federal, foreign, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

(b)        SECTION 409A COMPLIANCE.

(i)         The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. Any
such modification shall require the written consent of the Executive. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A; provided that the Company makes any
modification reasonably requested by the Executive in accordance with the second
sentence of this Section 24(b)(i).

(ii)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section





16

--------------------------------------------------------------------------------

 



409A. Upon the expiration of the foregoing delay period, all payments and
benefits delayed pursuant to this Section 24(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(iii)      To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv)       For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

25.       [RESERVED]

26.       POST-TERMINATION TAX ISSUES. For a period of seven (7) years following
termination of the Executive’s employment hereunder, the Company agrees to
cooperate in good faith and use commercially reasonably efforts to comply with
and respond to all reasonable requests from or inquiries by the Executive for
assistance and information in connection with any matters or issues relating to
preparation of the Executive’s tax filings and the Executive’s response to any
tax audit or investigation. Such cooperation and assistance shall include,
without limitation, making the Company’s officers, directors, employees, legal
counsel, accountants and other advisors and representatives, who are familiar
with the compensation determinations made by the Company relating to the
Executive’s compensation, reasonably available to the Executive and the
Executive’s representatives, on reasonable notice during normal business hours
(in a manner so as to not interfere with the normal business operations of the
Company); provided, that the Company shall have no obligation to provide the
Executive or his representatives with access to any books or records to the
extent such books and records do not pertain to the preparation of the
Executive’s tax filings and the Executive’s response to any tax audit or
investigation and, to such extent, the Company and its representatives are
entitled to withhold access to or redact any portion of such information.
Notwithstanding anything to the contrary set forth in this Agreement, none of
the Company or any of its affiliates shall be required to disclose any
information to, or otherwise cooperate with, the Executive (i) if doing so would
reasonably be expected to violate, or be inadvisable in light of, any order,
contract, fiduciary duty, applicable law or exchange regulation to which the
Company or such affiliate is a party or is subject, (ii) if doing so would
reasonably be expected to result in the loss of the ability to successfully
assert attorney-client and work product privileges against any party, (iii) if
the Company or any of its Affiliates, on the one hand, and the Executive, on the
other hand, are adverse parties in a litigation and such information is
reasonably pertinent thereto or (iv) if the Company or such affiliate reasonably
determines that such





17

--------------------------------------------------------------------------------

 



information should not be disclosed due to its competitively sensitive
nature. The Company may require the Executive and his representatives to enter
into a confidentiality agreement or other similar agreements before providing
any of the foregoing information or access.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





18

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO

AMENDED & RESTATED EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

 

TRINSEO US HOLDING, INC.

 

 

 

By: 

/s/Angelo N. Chaclas

 

 

Name: Angelo N. Chaclas

 

 

Title:   Sr. Vice President, Chief Legal

 

 

            Officer and Corporate Secretary

 

 

 

 

TRINSEO S.A.

 

 

 

By: 

/s/Stephen Zide

 

 

Name: Stephen Zide

 

 

Title:   Board Chair

 

 

 

 

EXECUTIVE

 

 

 

By: 

/s/Christopher D. Pappas

 

 

Christopher D. Pappas

 

Exhibit A –  <INTENTIONALLY LEFT BLANK>

Exhibit B – RETIREMENT BENEFITS SCHEDULE

Exhibit C – SECTION 280G PROVISIONS

Exhibit D – GENERAL RELEASE

 

 



19

--------------------------------------------------------------------------------

 



EXHIBIT A

<INTENTIONALLY LEFT BLANK>

 

 



A-1

--------------------------------------------------------------------------------

 



EXHIBIT B

RETIREMENT BENEFITS SCHEDULE

The Company shall provide the Executive with a retirement benefit on the
following terms and conditions:

     Vesting: Subject to the last line of Section 6(c) of the Agreement, the
Executive shall be fully vested in the “Accrued Benefit” (as defined below).

     Payment: Subject to the last line of Section 6(c) of the Agreement, the
Accrued Benefit will be paid in a cash lump sum within 30 days after any
termination of employment.

     Accrued Benefit: The Executive’s Accrued Benefit will be equal to the
following formula:

(Basic Percentage x Final Average Pay) + (Supplemental Percentage x Adjusted
Final Average Pay)

     Definitions:

o    Basic Percentage: The Executive’s Basic Percentage will be the applicable
Basic Percentage determined pursuant to the table below based on the aggregate
Years of Service Credit credited to the Executive at his date of termination:

 

 

Aggregate Years of
Service Credit

Total Basic Percentage

6

138%

12

276%

18

414%

24

425%

30

425%

 

In no event may the Executive’s Basic Percentage exceed 425%.

o    Supplemental Percentage: The Executive’s Supplemental Percentage will be
the applicable Supplemental Percentage determined pursuant to the table below
based on the aggregate Years of Service Credit credited to the Executive at his
date of termination:





B-1

--------------------------------------------------------------------------------

 



 

 

Aggregate Years of
Service Credit

Total Supplemental
Percentage

6

24%

12

48%

18

72%

24

96%

30

120%

 

In no event may the Executive’s  Supplemental Percentage exceed 120%.

o    Final Average Pay: The Executive’s Final Average Pay shall equal the
average of the sum of the Executive’s Base Salary and Target Bonus for the three
full calendar years preceding his termination of employment for any reason (or
such smaller number of full calendar years that the Executive has worked as of
his date of termination).

o    Adjusted Final Average Pay: The Executive’s Adjusted Final Average pay
shall equal the Executive’s Final Average Pay reduced by the 36-month rolling
average Social Security Taxable Wage Base as of the Executive’s date of
termination for any reason calculated in a manner consistent with the “DEPP”
component of the Dow Employees’ Pension Plan as in effect on the date hereof.

o    Years of Service Credit: The number of Years of Service Credit credited to
the Executive pursuant to Section 6(c) of the Agreement.

 

 



B-2

--------------------------------------------------------------------------------

 



EXHIBIT C

SECTION 280G PROVISIONS

This Exhibit C sets forth the terms and provisions applicable to the Executive
pursuant to the provisions of Section 8 of the Agreement. This Exhibit C shall
be subject in all respects to the terms and conditions of the Agreement.
Capitalized terms used without definition in this Exhibit C shall have the
meanings set forth in the Agreement.

1.         Change in Control Prior to Publicly Traded Equity of Company. So long
as the Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, in the
event that any payment that is either received by the Executive or paid by the
Company on the Executive’s behalf or any property, or any other benefit provided
to the Executive under the Agreement or under any other plan, arrangement or
agreement with the Company or any other person whose payments or benefits are
treated as contingent on a change of ownership or control of the Company (or in
the ownership of a substantial portion of the assets of the Company) or any
person affiliated with the Company or such person (but only if such payment or
other benefit is in connection with the Executive’s employment by the Company)
(collectively the “Company Payments”), would be subject to the tax imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) (the “Excise Tax”), the Company shall, with respect to
such Company Payments, use its reasonable best efforts to obtain a vote
satisfying the requirements of Section 280G(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax. In the event
that a vote satisfying the requirements of Section 280G(b)(5) of the Code is not
obtained for any reason, then the Executive will be entitled to receive a
portion of the Company Payments having a value equal to $1 less than three (3)
times the Executive’s  “base amount” (as such term is defined in Section
280G(b)(3)(A) of the Code). Any reduction of the Company Payments pursuant to
the foregoing shall occur in the following order: (i) any cash severance payable
by reference to the Executive’s base salary or annual bonus; (ii) any other cash
amount payable to the Executive; (iii) any benefit valued as a “parachute
payment;” and (iv) acceleration of vesting of any equity award.

2.         Change in Control Upon or Following Publicly Traded Equity of
Company. In the event that Company Payments become payable to the Executive
during any period in which the Company is not described in Section
280G(b)(5)(A)(ii)(I) of the Code, the following shall apply:

(a)        In the event that such Company Payments will be subject to the Excise
Tax, the Company shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Company Payments and any U.S. federal, state, and local
income or payroll tax upon the Gross-Up Payment provided for by this clause
2(a), but before deduction for any U.S. federal, state, and local income or
payroll tax on the Company Payments, shall be equal to the Company Payment





C-1

--------------------------------------------------------------------------------

 



For purposes of determining whether any of the Company Payments and Gross-Up
Payment (collectively, the “Total Payments”) will be subject to the Excise Tax
and the amount of such Excise Tax, (i) the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or  the Company (the “Accountants”) such Total
Payments (in whole or in part) are not subject to the Excise Tax, and (ii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code. In the event that the Accountants are serving as accountants or
auditors for the individual, entity or group effecting the change in control
(within the meaning of Section 280G of the Code), the Company shall appoint
another nationally recognized accounting firm to make the determinations
hereunder (which accounting firm shall then be referred to as the “Accountants”
hereunder). All determinations hereunder shall be made by the Accountants, who
shall provide detailed supporting calculations both to the Company and the
Executive at such time as it is requested by the Company or the Executive. The
determination of the Accountants shall be final and binding upon the Company and
the Executive.

(b)        For purposes of determining the amount of the Gross-Up Payment, the
Executive’s marginal blended actual rates of federal, state and local income
taxation in the calendar year in which the change in ownership or effective
control that subjects the Executive to the Excise Tax occurs shall be used. In
the event that the Excise Tax is subsequently determined by the Accountants to
be less than the amount taken into account hereunder at the time the Gross-Up
Payment is made, the Executive shall promptly repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross- Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-Up Payment being
repaid by the Executive), plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is later determined by the Accountants or the Internal Revenue Service to
exceed the amount taken into account hereunder at the time the Gross-Up Payment
is made (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross- Up Payment in respect of such excess (plus any
interest or penalties payable with respect to such excess imposed by the
applicable taxing authority) promptly after the amount of such excess is finally
determined.

(c)        The Gross-Up Payment or portion thereof provided for in clause 2(c)
above shall





C-2

--------------------------------------------------------------------------------

 



be paid not later than the sixtieth (60th) day following an event occurring
which subjects the Executive to the Excise Tax; provided,  however, that if the
amount of such Gross-Up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to the Executive on such day an
estimate, as determined in good faith by the Accountants, of the minimum amount
of such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), subject to
further payments pursuant to clause 2(c) above, as soon as the amount thereof
can reasonably be determined. Subject to clauses 2(c) and 2(h) of this Exhibit
C, in the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).

(d)        The Executive shall promptly notify the Company in writing of any
claim by any taxing authority that, if successful, would require the payment by
the Company of a Gross-Up Payment; provided, however, that failure by the
Executive to give such notice promptly shall not result in a waiver or
forfeiture of any of the Executive’s rights under this Exhibit C except to the
extent of actual damages suffered by the Company as a result of such failure. If
the Company notifies the Executive in writing within 15 days after receiving
such notice that it desires to contest such claim (and demonstrates to the
reasonable satisfaction of the Executive its ability to pay any resulting
Gross-Up Payment), the Executive shall:

(i)         give the Company any information reasonably requested by the Company
relating to such claim;

(ii)       take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to the
Executive;

(iii)      cooperate with the Company in good faith in order effectively to
contest such claim; and

(iv)       permit the Company to participate in any proceedings relating to such
claim;

provided,  however, that the Company’s actions do not unreasonably interfere
with or prejudice Executive’s disputes with the taxing authority as to other
issues; and provided,  further, that the Company shall bear and pay on an
after-tax and as- incurred basis, all attorneys fees, costs and expenses
(including additional interest, penalties and additions to tax) incurred in
connection with such contest (including but not limited to those of the
Executive’s personal counsel) and shall indemnify and hold the Executive
harmless, on an after-tax and as-incurred basis, for all resulting taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax.





C-3

--------------------------------------------------------------------------------

 



(e)        The Company shall be responsible for all charges of the Accountants.

(f)        The Company and the Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Exhibit C.

(g)        Nothing in this Exhibit C is intended to violate the Sarbanes-Oxley
Act of 2002 and to the extent that any advance or repayment obligation hereunder
would do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Executive and the repayment obligation null and
void.

(h)        Notwithstanding the foregoing, any payment or reimbursement made
pursuant to this clause 2 shall be paid to the Executive promptly and in no
event later than the end of the calendar year next following the calendar year
in which the related tax is paid by the Executive or as otherwise provided under
Treasury Regulation §1.409A-3(i)(1)(v).

The provisions of this Exhibit C shall survive the termination of the
Executive’s employment with the Company for any reason and any amount payable
under this Exhibit C shall be subject to the provisions of Sections 8(e) and 24
of the Agreement.

 

 



C-4

--------------------------------------------------------------------------------

 



EXHIBIT D

GENERAL RELEASE

I, Christopher D. Pappas, in consideration of and subject to the performance by
Trinseo US Holding, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Amended and Restated Employment Agreement, dated as of
December 20, 2017 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its respective “Affiliates” (as defined in
the Agreement) and all present, former and future directors, officers,
employees, successors and assigns of the Company and its Affiliates and direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below. The Released Parties are intended third-party beneficiaries of this
General Release, and this General Release may be enforced by each of them in
accordance with the terms hereof in respect of the rights granted to such
Released Parties hereunder. Terms used herein but not otherwise defined shall
have the meanings given to them in the Agreement.

1.         I understand that any payments or benefits paid or granted to me
under Section 8 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive certain of the
payments and benefits specified in Section 8 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2.         Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common





D-1

--------------------------------------------------------------------------------

 



law; or arising under any policies, practices or procedures of the Company; or
any claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

3.         I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

4.         I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.         I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving any right to the Accrued Benefits or claims for indemnity or
contribution.

6.         In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law. I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

7.         I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.





D-2

--------------------------------------------------------------------------------

 



8.         I agree that if I violate this General Release by suing the Company
or the other Released Parties, I will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
attorneys’ fees.

9.         I agree that this General Release and the Agreement are confidential
and agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

10.       Any non-disclosure provision in this General Release does not prohibit
or restrict me (or my attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any governmental entity.

11.       I hereby acknowledge that Sections 8, 9, 10, 11, 12, 14, 16, 18, 19,
20, 21, and 24, and Exhibits A and B, of the Agreement shall survive my
execution of this General Release.

12.       I represent that I am not aware of any claim by me other than the
claims that are released by this General Release. I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

13.       Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14.       Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.         I HAVE READ IT CAREFULLY;

2.         I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967,





D-3

--------------------------------------------------------------------------------

 



AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY
ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.         I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.         I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT
TO DO SO OF MY OWN VOLITION;

5.         I HAVE HAD AT LEAST [21][45]  DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED [21][45]-DAY PERIOD;

6.         I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

7.         I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.         I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

 

SIGNED:

 

    

DATED:

 

 

 

Christopher D. Pappas

 

 

 

D-4

--------------------------------------------------------------------------------